Citation Nr: 1203217	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-40 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty form January 1963 to July 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco RO.  

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he was routinely exposed to extremely loud noise in connection with his duties during his service; however, he has not presented credible lay assertions sufficient to establish that his hearing loss or tinnitus began during his active duty service and has persisted.

2.  A bilateral hearing loss disability was not shown to have been present during service; a bilateral hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed many years after service is unrelated to an injury, disease, or event in service. 

3.  Tinnitus was not shown to have been present in service and current tinnitus first documented after service, is unrelated to an injury or disease or event in service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The July 2008 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. 

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given notice regarding disability ratings and effective dates of awards. 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  In September 2009 the Veteran requested a new examination; however, he was afforded a VA examination in November 2008 that is deemed to be adequate for adjudicating the claims.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  


Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no evidentiary requirement to show continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service incurrence may be presumed for some chronic disorders, including a sensorineural hearing loss (SNHL) when demonstrated to a compensable degree within one year following separation from service (see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309).

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his service.  In-service audiograms discussed below have been converted from standards set forth by the American Standards Association (ASA) to standards set forth by the International Standards Association - American National Standards Institute (ISO-ANSI).


On January 1962 service enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
0
LEFT
15
10
5
5
0

On January 1966 hearing conservation test, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
30
15
10
15
20

The data shows that the Veteran's primary work area was the flight line and that he was exposed to A/C engine noise.  It was noted that he wore ear protection and his hearing was considered fair.

On April 1966 hearing conservation test, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
0
LEFT
20
5
10
15
10

It was noted that that he continued to wear ear protection and that his hearing was considered fair.

On June 1966 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
10
5
LEFT
20
15
10
5
10

Although the record shows some degree of shifting in the Veteran's hearing between the time he entered service and separated from service, the above noted audiograms in service did not show a hearing loss disability under 38 C.F.R. § 3.385 when the findings were converted from ASA units to ISO units (ISO units are the current method for measuring hearing loss and used by VA to determine hearing loss disability under 38 C.F.R. § 3.385). 

On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not shown to have been present in service.

To the extent that the Veteran's statements indicate he had a hearing loss disability in service, such statements are not competent to establish the presence of a disability .  Under certain circumstances, the Veteran as a lay person is competent to diagnosis a simple medical condition, relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In this case, the diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 is based on results of audiology testing and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make a diagnosis based on audiology testing.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.  Furthermore, such statements contradict the medical evidence in service, which shows a hearing disability was not noted.

While the Veteran is not competent to diagnose a hearing loss disability he is competent to describe symptoms of hearing loss; however, his statements as to the onset of symptoms are not credible.  His application for VA disability compensation indicates the onset of hearing loss was in 1980, which was many years after service.  On November 2008 VA examination, he reported that his hearing loss may have been present for as long as 30 to 35 years, which still indicates the onset was several years after service.  During the June 2011 hearing, the Veteran initially indicated that he first noticed his hearing problems in the late 1960s or early 1970s, but he then added that it probably started decreasing in service.  Based on these conflicting dates, it appears the Veteran is unclear as to when his hearing loss began.  Thus, none of his statements are considered reliable to establish the onset of symptoms.

As there is no competent evidence either contemporaneous with service or after service that symptoms of hearing impairment were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

Although service treatment records do not show a hearing disability during service, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

As noted, service connection for sensorineural hearing loss may be granted on a presumptive basis if manifested to a compensable degree within the first post-service year.  Here, the first documentation of a bilateral hearing loss disability was shown in 2008, more than 40 years after service, which is well beyond the one year period after discharge from service in 1966 (see 38 U.S.C.A. §§ 1112, 1137; C.F.R. 
§§ 3.307, 3.309).  Consequently, service connection for the claimed hearing loss disability is not available on a presumptive basis.

As for service connection based on the initial documentation of a hearing loss disability after service under 38 C.F.R. § 3.303(d), the current hearing loss disability was first documented on November 2008 VA examination.   
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
75
85
90
LEFT
35
40
55
60
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 28 in the left ear.  These findings meet the standard of a hearing loss disability under 38 C.F.R. § 3.385. 

In this case, the question of an association between noise exposure and the current bilateral hearing loss disability must be determined by the competent evidence of record.  The Veteran's statements are not competent evidence regarding the etiology of the bilateral hearing loss and there is no evidence from other sources that provides a nexus opinion that is favorable to the claim. 

The only competent evidence of record that addresses the question of etiology was provided by the VA examiner, who reviewed the claims file and noted the Veteran's reported history.  The examiner found no complaints of hearing loss or tinnitus in the service treatment records and noted that there was no significant shift between the audiometric thresholds at the beginning of service and the end of service.  In the examiner's opinion, the service treatment records provide clear and convincing evidence that hearing loss was not incurred while on active duty.  The Veteran's current decline in audiometric thresholds occurred subsequent to separation from service and the most likely etiologies of his current hearing loss and tinnitus were genetic and environmental factors that occurred subsequent to service.  He added that hearing loss caused by acoustic trauma and noise exposure occurs within the timeframe of exposure, not many years later.  He further opined that hearing loss and tinnitus were less likely than not related to service and they were less likely than not related to military noise/acoustic trauma.  Such evidence is probative, persuasive, and unfavorable to the claims for service connection.

The Board has taken into consideration the Veteran's testimony that he had noise exposure in service with insufficient ear protection, his tinnitus began during service, and that there was no post-service noise exposure other than a remote history of hunting with ear protection; however, his testimony alone is not sufficient to overcome the competent evidence as to the etiology of the disorders that weighs against the claim.

The Veteran also testified that he was told by a VA audiologist that "if it passed the Board" then VA could get him a hearing aid for the left ear but not the right.  This statement does not establish a nexus between the Veteran's hearing loss and service, instead, it merely indicates services are available if service connected is granted.  Therefore, this evidences does not possess enough probative value to grant the claim for hearing loss.

Regarding tinnitus, while service treatment records do not show tinnitus, the Veteran testified that it began in service, and he is competent to do so.  Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Although the Veteran is competent and credible to declare that he has tinnitus, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  The competent evidence consists of the VA examiner's opinion in November 2008, whereby he essentially found there was not enough supportive evidence to establish a nexus between the current tinnitus and the Veteran's service.  The examiner reviewed the claims file, examined the Veteran and concluded that the most likely etiologies of tinnitus were genetic and environmental factors that occurred subsequent to service.  This opinion is uncontroverted by the competent evidence of record, is against the claim and outweighs any lay assertions of continuity of symptomatology.  

As the preponderance of the evidence is against the claims of service connection for a bilateral hearing loss disability and tinnitus, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


